Citation Nr: 0033922	
Decision Date: 12/28/00    Archive Date: 01/03/01	

DOCKET NO.  95-40 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1969.  This is an appeal from a July 1994 action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, which terminated a total rating based on 
individual unemployability effective May 21, 1990, due to 
fraud and removed the veteran's spouse as a dependent 
effective September 1, 1991, since he had failed to clarify 
his marital status.  These actions resulted in an overpayment 
of $48,303.99.  In a January 1997 rating action a 100 percent 
evaluation was assigned for the veteran's post-traumatic 
stress disorder effective September 12, 1994.  He was also 
granted special monthly compensation based on being 
housebound.  

The case was initially before the Board of Veterans' Appeals 
(Board) in November 1997 when it was remanded for further 
action.  The regional office later received a copy of a 
divorce decree reflecting a divorce between the veteran and 
his wife, [redacted], in March 1988.  In April 1998 the 
regional office removed the veteran's wife as a dependent 
effective April 1, 1988.  This action created an additional 
overpayment in the veteran's account.  In an April 1999 
rating action the evaluation for the veteran's post-traumatic 
stress disorder was increased from 10 percent to 50 percent 
effective in March 1987.  This action reduced the amount of 
the overpayment. 

The case was again before the Board in December 1999 when it 
was again remanded for clarification of the current amount of 
the overpayment.  In March 2000 the veteran was sent an audit 
reflecting that for the period from May 1990 to June 1994 he 
had been paid $87,417.99 whereas he had been due $44,067.66 
with the overpayment being $43,350.33.  The regional office 
has reported that the overpayment had been withheld from the 
veteran's disability compensation and that the entire amount 
of the overpayment had been recouped.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had established service connection for 
several disabilities including residuals of a shell fragment 
wound of the left thigh with fracture of the femur and a 
right knee disability, rated 50 percent disabling in 
combination as of June 1973.  He was in receipt of VA 
compensation at the 50 percent rate, including an additional 
allowance for a dependent wife, [redacted].  

3.  In September 1974 the combined evaluation for the 
service-connected disabilities was increased to 60 percent 
and a total rating based on individual unemployability was 
granted effective from June 1973.  

4.  In April 1987 service connection was established for 
post-traumatic stress disorder which was rated 10 percent 
disabling and increased his combined schedular rating to 70 
percent.  The total rating based on individual 
unemployability was continued.

5.  On a VA form dated in February 1989 the veteran denied 
that he had had any employment within the previous 12 months.  
On forms dated in May 1990 and February 1991 the veteran left 
blank those questions relating to his employment. 

6.  On a VA form dated in August 1991 the veteran indicated 
that he had a wife, [redacted], and a daughter.  

7.  In May 1992 the veteran was advised by the regional 
office that it had received information reflecting that he 
had been employed by a company for the period from March 1989 
to April 1990 and that it was proposing to reduce his 
benefits effective in April 1989.  He was asked to clarify 
his current dependency status.

8.  A statement by a company dated in December 1992 reflects 
that the veteran had been hired on a full-time basis in 
February 1989 and that his last day of employment had been in 
April 1990.  He had worked an average of eight hours per day 
or 40 hours per week.  The regional office later received 
information from another employer that the veteran had worked 
from April 1990 to March 1991 and had received gross wages of 
$29, 075.

9.  In June 1994 the total rating based on individual 
unemployability was terminated effective May 21, 1990, on the 
basis of fraud.  The combined 70 percent schedular evaluation 
for the veteran's service-connected disabilities was 
confirmed and continued. 

10.  In July 1994, the veteran's award of disability 
compensation was reduced to pay him at the 70 percent rate 
effective in May 1990.  The award was also adjusted to remove 
his wife [redacted] as a dependent effective in September 1991 
since the veteran had failed to clarify his marital status as 
requested.  These actions resulted in an overpayment in his 
account.

11.  In January 1997 a 100 percent evaluation was assigned 
for the veteran's post-traumatic stress disorder under 
Diagnostic Code 9411 effective September 12, 1994.  He was 
also granted special monthly compensation based on being 
housebound.  

12.  In February 1998 the regional office received a copy of 
a divorce decree reflecting the veteran's divorce from his 
wife, [redacted], in March 1988.  

13.  In April 1998 the regional office adjusted the veteran's 
award to remove his wife as a dependent effective April 1, 
1988, thus creating an additional overpayment in his account.  

14.  In April 1999 the evaluation for the veteran's post-
traumatic stress disorder was increased from 10 percent to 50 
percent effective in March 1987.  This action reduced the 
overpayment in his account.

15.  The evidence establishes that the veteran repeatedly and 
intentionally misrepresented his employment status to the VA 
and also failed to promptly report his March 1988 divorce 
from his spouse.


CONCLUSIONS OF LAW

1.  The veteran's repeated failure to timely and accurately 
report his employment, earnings and marital status was due to 
fraud on his part.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.1(aa), 3.500(k) (2000). 

2.  The veteran's award of disability compensation was 
properly reduced effective in May 1990 due to fraud and his 
award was properly reduced effective in April 1988 due to his 
divorce from his wife.  Thus, the overpayment of disability 
compensation was properly created.  38 U.S.C.A.§  5107; 38 
C.F.R.§§  3.500(k), 3.501(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 1974 the combined evaluation for the veteran's 
service-connected disability was increased from 50 percent to 
60 percent and he was awarded a total rating based on 
individual unemployability commencing in June 1973.  In April 
1987 service connection was established for post-traumatic 
stress disorder, rated 10 percent disabling.  The combined 
rating for the service-connected disabilities was increased 
to 70 percent.  The total rating based on individual 
unemployability was continued.  

On VA forms dated in February 1989 and July 1989 the veteran 
indicated that he was not employed.  When the veteran was 
examined by the VA in July 1989 he stated that that he had no 
employer.  The veteran submitted VA forms dated in May 1990 
and February 1991 on which his employment status was left 
blank.  The regional office later received information from 
employers reflecting that the veteran had been employed on a 
full time basis at much better than a marginal wage from 
February 1989 to April 1990 for one employer and from April 
1990 to March 1991 for another employer.  In a VA 
administrative decision dated in March 1994 it was held that 
there had been fraud on the veteran's part by failing to 
report his employment.  In a June 1994 rating action the 
total rating based on individual unemployability was 
terminated effective in May 1990 due to fraud.  In July 1994 
the veteran's award of disability compensation was reduced to 
pay him at the 70 percent rate effective in May 1990.  His 
wife [redacted] was removed as a dependent from his award 
effective in September 1991 since he had failed to clarify 
his marital status as requested.  These actions resulted in 
an overpayment of $48,303.99 in his account.  

In a January 1997 rating action a 100 percent evaluation was 
assigned for the veteran's post-traumatic stress disorder 
under the provisions of Diagnostic Code 9411 effective from 
September 1994.  Later, the regional office received 
information that the veteran and his wife had been divorced 
in March 1988 and she was removed as a dependent from his 
award effective in April 1988.  This action resulted in an 
additional overpayment.  In March 1999 rating action, the 
evaluation for the veteran's post-traumatic stress disorder 
was increased from 10 percent to 50 percent effective in 
March 1987.  This action reduced the overpayment in his 
account.  The record reflects that the ultimate overpayment 
was $43,350.33.  The overpayment has been recovered by 
withholding sums from the veteran's VA benefits.  

The veteran appealed from the termination of his total rating 
based on individual unemployability due to fraud on the basis 
that he had been informed by the VA Vocational Rehabilitation 
Division that he was able to work even though he had a 100 
percent unemployability rating.  A private attorney argued in 
September 1994 that, according to the veteran, his temporary 
return to employment in 1989 had been facilitated by a VA 
vocational counselor who had informed him of the availability 
of a program for trial work periods for veterans with total 
disability ratings.  In a recent statement, the veteran 
asserted that he had been told by a vocational rehabilitation 
counselor that there was a statute that permitted veterans 
who had a 100 percent unemployability rating to work without 
losing their rating.  She had told him to answer the 
questions on the employment forms in the manner in which he 
did, i.e., to report that he was not employed.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The effective date of reduction or discontinuance of an award 
of pension, compensation or dependency and indemnity 
compensation for a payee on the basis of fraud is the 
beginning date of the award or day preceding the date of the 
fraudulent act, whichever is later.  38 C.F.R. § 3.500(k).  

As used in 38 U.S.C.A. §110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact, or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining, or assisting an 
individual to obtain or retain eligibility for VA benefits, 
with knowledge that the misrepresentation or failure to 
disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  

The effective date of reduction of compensation for a veteran 
on the basis of divorce on or after October 1, 1982 is the 
last day of the month in which the divorce occurred.  38 
C.F.R.§  3.501(d).

In September 1974 the veteran was awarded a total rating 
based on individual unemployability effective from June 1973.  
On VA forms dated in February 1989 and July 1989 the veteran 
indicated that he was not employed and on VA forms dated in 
May 1990 and February 1991 the employment information was 
left blank. The regional office later received information 
that the veteran had been employed on a full time basis at 
much more than marginal employment essentially continuously 
from February 1989 to March 1991.  In a March 1994 
administrative decision it was held that there had been fraud 
on the veteran's part by failing to report his employment.  
In a June 1994 rating action the total rating based on 
individual unemployability was terminated effective in May 
1990 due to fraud.  In July 1994 his award of disability 
compensation was reduced effective in May 1990 and again in 
September 1991 when his wife was removed as a dependent.  
These actions resulted in an overpayment in his account.  The 
amount of the overpayment was later adjusted due to a 
retroactive increase in his disability rating for his post-
traumatic stress disorder and also due to removal of his wife 
as a dependent from an earlier date.  

The information supplied by the veteran on the February and 
July 1989 VA forms that he was unemployed was not correct 
since he was employed at the time.  He also provided 
incorrect information when he was examined by the VA in July 
1989 when he stated that he had no employer.  Also, he should 
have reported his employment on the VA forms submitted in May 
1990 and February 1991.  In addition, the veteran should have 
promptly reported the March 1988 divorce from his wife.  

The veteran has maintained that he had been informed by a VA 
vocational rehabilitation counselor that there was a statute 
that permitted veterans who had a 100 percent unemployability 
rating to work without losing their rating.  He has asserted 
that he answered the employment questionnaires in the manner 
in which she had instructed him, i.e., that he was not 
employed.  This assertion has not been corroborated.  The 
record reflects that the veteran had been assisted by the VA 
Vocational Rehabilitation Department and during the mid-
1980's had obtained employment from various employers.  
However, the employment had been on a part-time basis and at 
relatively low wages.  His employment was considered by the 
regional office to be marginal in nature and he was permitted 
to retain his total rating based on individual 
unemployability.  The employment that the veteran obtained 
beginning in February 1989 was on a full-time basis and his 
wages were not at all marginal.  Review of the overall record 
leads to the clear conclusion that when the veteran obtained 
the full-time employment at substantial wages, he was aware 
that he would no longer be entitled to the total rating based 
on individual employability and that he was aware of his 
responsibility to promptly notify the VA of his employment 
and wages.  There is no basis in the record for the veteran's 
assertions that he believed he was able to work as he did 
from 1989 to 1991 without losing his total rating based on 
individual unemployability and that he had been told by a VA 
Vocational Rehabilitation counselor to report on the 
employment questionnaires that he was unemployed.  The Board 
does not find these assertions to be credible.  

The Board concludes that the veteran's actions constituted an 
intentional misrepresentation of facts in order to obtain 
benefits to which he was not entitled.  Thus, fraud on the 
veteran's part has been established and his total disability 
rating based on individual unemployability was properly 
terminated on that basis.  38 C.F.R. § 3.1(aa).  His award 
was also properly reduced effective in April 1988 due to his 
March 1988 divorce from his wife.  Accordingly, under the 
circumstances, the overpayment of disability compensation was 
properly created and favorable action in connection with the 
veteran's appeal is not in order.  

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The veteran's total rating based on individual 
unemployability was properly terminated due to fraud.  His 
award was properly reduced due to his divorce from his wife.  
The overpayment of disability compensation benefits was 
therefore properly created.  The appeal is denied.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals















 

